       Case 1:16-cv-06123-LTS-BCM Document 128 Filed 03/23/20 Page 1 of 1


                                                  1055 Thomas Jefferson St. Gregory Y. Porter
                                                  NW                        gporter@baileyglasser.com
                                                  Suite 540
                                                  Washington, DC 20007
                                                  Tel: 202.463.2101
                                                  Fax: 202.463.2103




            MEMO ENDORSED                                                March 23, 2020



Via ECF

The Honorable Laura Taylor Swain
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

      Re:   Arthur Bekker, et al. v. Neuberger Berman Group, LLC, et al.
            No. 16-cv-6123 (LTS) (BCM)

Dear Judge Swain:

     The Parties write to inform the Court that they have made significant progress toward
settlement of this matter and jointly request a stay of all deadlines, including Plaintiff’s Response
to Defendant’s memorandum pursuant to the Court’s show-cause order. Dkt. 126–127.
     The Parties anticipate filing a motion for preliminary approval of a class settlement pursuant
to Fed.R.Civ.P. 23 within 60 days of today. Accordingly, the Parties request an order staying all
deadlines for a period of 60 days.
      We thank the Court for its consideration.
                                       Respectfully,

                                       /s/ Gregory Y. Porter             /s/ Myron D. Rumeld

                                       Gregory Y. Porter                 Myron D. Rumeld

GYP/msc                                            The requested stay is granted. The parties shall file a
                                                   joint status report on May 27, 2020, if no motion for
cc:      All counsel of record (via ECF)           preliminary approval has been filed by that date.
                                                   DE#128 resolved.

                                                   SO ORDERED.

                                                   /s/Laura Taylor Swain, USDJ 3/23/2020



                  AL • CA • DC • DE • FL • MA • MO • NJ • NY • WV | baileyglasser.com
